Citation Nr: 0833700	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-02 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression, anxiety anger, aggression, 
and irritation, claimed as due to exposure to herbicides or 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as blurred vision, claimed as due to 
exposure to herbicides or secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for chloracne and 
porphyria cutanea, claimed as due to exposure to herbicides 
or secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities, claimed as due to 
exposure to herbicides or secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for tooth and gum 
disease, claimed as due to exposure to herbicides or 
secondary to service-connected diabetes mellitus.

6.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.

7.  Entitlement to service connection for joint pain, other 
than in the left ankle, claimed as due to exposure to 
herbicides or secondary to service-connected diabetes 
mellitus.

8.  Entitlement to service connection for a skin condition, 
to include onychomycosis and folliculitis, claimed as due to 
exposure to herbicides or secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  The July 2002 decision denied service 
connection for joint pain.  The April 2004 decision granted 
service connection for erectile dysfunction and assigned a 
noncompensable rating and denied service connection for the 
remaining claims.

The issues of entitlement to service connection for joint 
pain and a skin condition, to include onychomycosis and 
folliculitis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have a 
current diagnosis of a psychiatric disability for purposes of 
establishing service connection.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have a 
current diagnosis of diabetic retinopathy, claimed as blurred 
vision, for purposes of establishing service connection.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have a 
current diagnosis of chloracne and porphyria cutanea for 
purposes of establishing service connection.

4.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have a 
current diagnosis of peripheral neuropathy of both upper 
extremities for purposes of establishing service connection.

5.  The veteran does not have a dental abnormality which is 
due to a combat wound or other in-service dental trauma, nor 
is there evidence that he has a current dental disorder 
related to service or a service-connected disability, nor is 
there evidence of circumstances which would qualify the 
veteran for VA dental treatment under any category providing 
for such treatment.

6.  The veteran's erectile dysfunction is not characterized 
by deformity of the penis.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service, cannot be presumed to have been 
incurred therein, and was not proximately due to aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Diabetic retinopathy, claimed as blurred vision, was not 
incurred in or aggravated by service, cannot be presumed to 
have been incurred therein, and was not proximately due to 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  Chloracne and porphyria cutanea was not incurred in or 
aggravated by service, cannot be presumed to have been 
incurred therein, and was not proximately due to aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  Peripheral neuropathy of both upper extremities was not 
incurred in or aggravated by service, cannot be presumed to 
have been incurred therein, and was not proximately due to 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

5.  The criteria for entitlement to service connection for a 
dental disorder, for the purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 1721, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.381, 4.150, 
17.161 (2007).

6.  The criteria for an initial compensable rating for the 
service-connected erectile dysfunction have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b including Diagnostic 
Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection for erectile dysfunction has been granted and an 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line with 
the above reasoning, Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claims for service connection.  22 Vet. App. 37 
(2007).

The Board finds that the notification requirements of VCAA 
have been satisfied for all of the issued decided in this 
case.  In this regard, the Board notes evidentiary 
development letters dated in September 2003, January 2004, 
and July 2007 in which the RO advised the appellant of the 
evidence needed to substantiate his service connection 
claims.  The January 2004 and July 2007 letters notified the 
veteran of what evidence was needed to establish service 
connection on a secondary basis.  The September 2003 and July 
2007 letters provided the veteran with information relevant 
to establishing service connection based on exposure to Agent 
Orange.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  In March 2006 and July 2007 letters, the veteran was 
further advised as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra. 

Although only the September 2003 and January 2004 letters 
were issued prior to the initial adjudication of the 
veteran's claims April 2004, the Board notes that the 
veteran's claims were subsequently readjudicated by the RO 
following the issuance of the March 2006 and July 2007 notice 
letters in the August 2005 Statement of the Case (SOC) and 
the October 2007 Supplemental Statement of the Case (SSOC).  
Thus, the Board finds any error with respect to the 
timeliness of these notices to be harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that relevant VA treatment 
records have been associated with the claims file.  The RO 
also arranged for the veteran to undergo VA examinations in 
February 2004, March 2004, and September 2007.  

The Board notes that the veteran's claims file only contains 
service medical records from a two-year period of service, 
while the veteran's service personnel records reflect that he 
served on active duty for approximately 25 years.  While VA 
does have a duty to assist in obtaining the veteran's 
complete service medical records, the Board concludes that, 
because there is no competent medical evidence reflecting 
that the veteran has a current diagnosis of any of the 
disabilities decided herein, no amount of VA assistance will 
aid in establishing any of these claims.  Therefore, it is 
not necessary to remand these specific claims for the purpose 
of obtaining the remaining service medical records.  See 
38 C.F.R. § 3.159(c), (d).

The veteran and his representative have requested new skin 
disease, neurological, and genitourinary examinations, 
claiming that the September 2007 examinations are inadequate 
because the examinations were conducted by a nurse 
practitioner rather than by a physician.  They note that the 
nurse practitioner does not possess the training or 
experience to provide an opinion on the disabilities at 
issue.  However, the Court has held that VA may satisfy its 
duty to assist by providing a medical examination conducted 
by one able to provide 'competent medical evidence' under § 
3.159(a)(1), and specifically stated in Cox v. Nicholson that 
an examination provided by a nurse practitioner satisfied the 
VA's duty to assist.  20 Vet. App. 563, 569 (2007).  
Therefore, as a nurse practitioner is able to provide 
competent medical evidence, the Board finds that the 
September 2007 VA examinations were not inadequate simply 
because they were conducted by a nurse practitioner.  

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claims 
and by providing VA examinations in February 2004, March 
2004, and September 2007.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 
 
A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant. 

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(1)(6)(iii).  In this case, the veteran served in 
Vietnam from August 1966 to August 1967 and from October 1969 
to September 1970.  Therefore, exposure to Agent Orange is 
conceded.

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

A.  Psychiatric Disability, Diabetic Retinopathy, Chloracne 
and Porphyria Cutanea, and Peripheral Neuropathy of Both 
Upper Extremities

The veteran has claimed entitlement to service connection for 
a psychiatric disability, to include depression, anxiety 
anger, aggression, and irritation; diabetic retinopathy, 
claimed as blurred vision; chloracne and porphyria cutanea; 
and peripheral neuropathy of both upper extremities.  He 
essentially contends that each of these disabilities 
developed as a result of service, secondary to service-
connected diabetes mellitus, or as a result of exposure to 
Agent Orange during service.

The Board need not discuss any of these theories of 
entitlement to service connection, however, because the 
veteran has not been diagnosed with any of the claimed 
disabilities.  The veteran has not provided any evidence that 
he has been treated for a psychiatric disability, and the 
veteran himself has denied the presence of a current 
psychiatric disability.  He has stated that the reason he 
brought this particular claim was because he was pressured to 
by others.  A February 2004 VA examination report found that 
the veteran suffers from no diagnosable mental disorder.  
There is no contradictory evidence of record.

With respect to the diabetic retinopathy claim, the Board 
notes that no diabetic retinopathy diagnosis is of record.  A 
February 2004 VA eye examination report expressly diagnoses 
no diabetic retinopathy in either eye.  Addressing the 
veteran's complaints of blurred vision, the examiner stated 
that it was normal to notice short term blurred vision if the 
blood sugar fluctuates.  The veteran has not presented any 
evidence to rebut this opinion.

Nor do the veteran's medical records contain diagnoses of 
chloracne and porphyria cutanea.  On examination in March 
2004, the veteran reported having recurrent infections around 
the shirt along his hairline.  He denied other sites with 
acne-like lesions.  He denied porphyria cutanea, stating that 
he has fair complexion and had always sunburned easily.  He 
also denied blistering.  The examiner found that there was no 
evidence to substantiate diagnoses of chloracne or porphyria 
cutanea.  There is no evidence of record to contradict these 
conclusions.  (The issue of entitlement to folliculitis will 
be discussed below.)

Nor does the evidence reflect that the veteran has been 
diagnosed with peripheral neuropathy of the upper 
extremities.  The March 2004 VA examination report contains a 
finding of numbness and tingling in the hands and feet.  The 
examiner noted that the veteran was post operative status 
carpal tunnel syndrome release and concluded the veteran's 
symptoms were at least as likely as not due to repetitive 
motion injury due to the type of work the veteran performed 
and less like than not related to diabetes mellitus.  The 
only other evidence of a disability of the upper extremities 
is a June 1992 private medical record noting the surgery for 
the veteran's bilateral carpal tunnel syndrome.  The veteran 
has presented no evidence of peripheral neuropathy of the 
upper extremities. 

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the absence 
of credible evidence of current disabilities, service 
connection for a psychiatric disability, diabetic 
retinopathy, chloracne and porphyria cutanea, and peripheral 
neuropathy of both upper extremities. must be denied.

B.  Tooth and Gum Disease

The veteran has also claimed entitlement to service 
connection for tooth and gum disease, to include as due to 
Agent Orange or service-connected diabetes mellitus.  The 
veteran essentially contends that he required dentures after 
being diagnosed with diabetes.

With respect to the Agent Orange claim, tooth or gum disease 
is not listed as one of the disabilities that is entitled to 
presumptive service connection based on in-service herbicide 
exposure.  

With respect to the diabetes mellitus claim, the March 2004 
VA examination report diagnoses edentulous and states it is 
more likely than not secondary to poor dental hygiene.  There 
is no contrary medical opinion of record.

Otherwise, disability compensation and VA dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only, and not compensation.  See 38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 
 
The types of dental disorders that may be compensable include 
irreplaceable missing teeth and disease or damage to the jaw.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2007).  The 
medical and dental records do not indicate that the veteran 
has irreplaceable missing teeth, as examination has confirmed 
that his missing teeth have been replaced by dentures. 
 
The veteran's service medical records also reflect that he 
did not sustain any damage to the jaw during service, or any 
of the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for compensation for any 
service-connected dental disorder. 
 
The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, II 
(a), II (b), II (c), IIR, III, IV, V, and VI.  38 C.F.R. § 
17.161.  Class I eligibility for dental treatment requires 
the presence of a compensable service-connected dental 
disorder.  38 C.F.R. § 17.161(a) (2007).  As the veteran does 
not have a compensable dental disorder, he does not qualify 
for Class I eligibility. 
 
Class II eligibility provides for one-time correction of a 
service-connected noncompensable dental disorder, if that 
disorder was in existence at the time of separation from 
service.  It is a requirement of Class II eligibility that 
the claimant have applied for dental treatment within a 
specified period after separation from service.  In the case 
of a veteran separated from service prior to October 1, 1981, 
application for dental treatment must have been made within 
one year of separation from service.  38 C.F.R. § 17.161(b) 
(2007).  The veteran did not apply for dental treatment 
within one year of his separation in 1974.  Therefore, he 
does not qualify for Class II eligibility. 
 
Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (2007).  The veteran has not reported sustaining 
any trauma to his teeth.  The service records show findings 
of gingivitis and moderate calculus rather than trauma as the 
precursor to extractions and the need for dentures.  
Therefore, the veteran does not qualify for Class II (a) 
eligibility. 
 
Similarly, the remaining classes of eligibility for dental 
treatment are not applicable in this case.  The veteran was 
not a prisoner of war, and he did not apply for and receive 
prior VA dental treatment; as noted above, he does not have a 
dental condition that was aggravated by another service-
connected condition; he is not rated at 100 percent for 
service-connected disabilities; he is not participating in a 
VA vocational rehabilitation program; and he does not have a 
dental condition that is complicating another condition that 
is under VA treatment.  Therefore, he is not eligible for 
dental treatment under Classes II (b), II (c), IIR, III, IV, 
V, or VI.  See 38 C.F.R. § 17.161(d)-(j) (2007). 
 
In summary, the evidence establishes that the veteran is not 
eligible for service connection for a dental disorder either 
for purposes of compensation or for purposes of treatment.  
Accordingly, the benefit sought on appeal is denied.




III.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Id. at 126-127. 
 
The veteran is already in receipt of special monthly 
compensation for loss of use of a creative organ.  See 38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  An additional 20 
percent disability rating is assigned under 38 C.F.R. § 
4.115b, DC 7522, only when there is deformity of the penis 
with loss of erectile power.  According to a March 2004 VA 
examination report, the veteran began to have erectile 
problems two to three years ago that has progressively 
worsened.  A Viagra prescription has partially relieved 
symptoms.  It was noted that the veteran is unable to achieve 
penetration but is able to have ejaculation with extensive 
manipulation without the use of Viagra.  With Viagra, 
penetration is possible 50 percent of the time.  

There has been no demonstration in this case that the 
veteran's penis is deformed. Therefore, a compensable 
disability rating for erectile dysfunction is not warranted. 

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include depression, anxiety anger, aggression, 
and irritation, is denied.

Entitlement to service connection for diabetic retinopathy, 
claimed as blurred vision, claimed as due to exposure to 
herbicides or secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for chloracne and porphyria 
cutanea, claimed as due to exposure to herbicides or 
secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of both upper extremities, claimed as due to exposure to 
herbicides or secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to service connection for tooth and gum disease, 
claimed as due to exposure to herbicides or secondary to 
service-connected diabetes mellitus, is denied.

Entitlement to an initial compensable evaluation for service-
connected erectile dysfunction, is denied.


REMAND

As noted above, the veteran served on active duty for roughly 
25 years, and the vast majority of his service medical 
records have not been obtained.  The duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  VA's duty 
to assist includes the duty to make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records.

The Board is therefore remanding the veteran's claims of 
entitlement to service connection for joint pain and a skin 
condition, to include onychomycosis and folliculitis, because 
each was denied, in part, based on a lack of evidence of 
injury or disease in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact all appropriate 
records repositories, including the 
National Personnel Records Center (NPRC), 
in an attempt to obtain any service 
medical records from August 1948 through 
May 1974.  If no records are found, the 
AMC should request specific confirmation 
of that fact.

2.  If evidence of either disability is 
found in the veteran's service medical 
records, he should be scheduled for a VA 
examination or examinations to determine 
the likely etiology of his claimed joint 
pain or skin condition.  The claims folder 
must be provided to the examining 
physicians for review in conjunction with 
the examination.  All findings should be 
reported in detail.  

If evidence of joint pain is found in the 
veteran's service medical records, the VA 
examiner should diagnose every current 
disability related to the veteran's joint 
pain and express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any such 
disability was incurred or aggravated as a 
result of the veteran's military service, 
to include as a result of exposure to 
herbicides or secondary to service-
connected diabetes mellitus.

If evidence of a skin condition, to 
include onychomycosis and folliculitis, is 
found in the veteran's service medical 
records, the VA examiner should diagnose 
any current skin condition and express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability was 
incurred or aggravated as a result of the 
veteran's military service, to include as 
a result of exposure to herbicides or 
secondary to service-connected diabetes 
mellitus.

A complete rationale should be provided 
for any opinion expressed.

3.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


